Citation Nr: 1547092	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-21 1613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence in support of his claim.  In September 2015, the Veteran submitted private clinical records noting ear infections. As the Veteran perfected his appeal after February 2, 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not required.  38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).

In September 2015, the Veteran elected a different representative.  The Board sought and obtained an appellate brief from the new representative of record, Disabled American Veterans.  The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Some left  ear hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  Chronic increase in left ear hearing impairment was not shown in service, nor was left ear hearing loss disability for VA purposes shown to a compensable degree within one year of discharge from service.

3.  The Veteran has a history of post-service left ear infections.

4.  There has been no demonstration by competent medical, or competent and credible lay evidence of record, that the Veteran's preexisting hearing impairment was chronically aggravated by service, or that he has a current hearing loss disability causally related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ear hearing loss disability have not been met. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2011. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim. 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The claims file includes a May 2012 VA examination report with November 2012 addendum.  The examiner stated that she could not provide an opinion regarding the Veteran's hearing loss without resorting to speculation because an audiogram was not available from separation.  In order to rely upon a statement that an opinion cannot be provided without resorting to speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here the clinician's opinion was based on the lack of audiometric testing upon separation in 1992.  The Veteran's hearing acuity in 1992 cannot be replicated more than a decade later; thus, it would be mere speculation to ascertain as to whether his preexisting abnormal hearing upon entrance increased in severity during service.  Moreover, there is no competent indication that a current examiner can ascertain, without having benefit of audiogram results for period of a decade, whether there was a decrease in hearing acuity in service.  The Board finds that another opinion or examination is not warranted.  

In addition, the Veteran has reported, and the clinical evidence, reflects that the Veteran has had post service left ear infections.  There is no competent credible indiction that the Veteran's post service ear infections may be causally related to service; thus, VA need not obtain a clinical opinion regarding them.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran avers that he has a left ear hearing loss disability as a result of active service, to include his service as a cannon crewmember.  A May 2012 VA examination reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
20
30
30
40

Based on the forgoing, the Board finds that the Veteran does have current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran testified that he was not provided hearing protection in service.  The Board finds that any such statement is less than reasonable as it was standard operating procedures for artillery units to provide ear protection for all cannon crewmembers.  While the Veteran may not have been issued a combat vehicle crewman helmet, it is more likely than not that he was issued in-the-ear protection, and such would also have been available.  Regardless, the Board finds that some exposure to noise in service is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  However, the evidence of record does not reflect that all noise exposure in service is consistent with noise injury or hearing loss in service.  

As discussed in further detail below, the Board finds that service connection is not warranted.  

The Veteran's September 1987 report of medical examination for enlistment purposes reflects that upon audiometric testing, results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
20
25

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's entrance examination report reflects some hearing loss in the left ear.  As such, under these facts and analyzing these facts in the way most beneficial to the Veteran, the presumption of soundness on induction does not attach to the left ear, and service connection may be considered on the basis of aggravation of left ear hearing loss in service.  38 C.F.R. § 3.304.  

The Board notes that a pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

The Board has considered the Veteran's statements that his hearing problems "started right away" and that he had tinnitus and his ears always hurt.  He has stated that his four years of working around, and inside a tank, during fire missions damaged his hearing.  He reported that he never had a problem before he worked in an artillery unit.  (See notice of disagreement and VA Form 9.)  

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss or tinnitus.  The Veteran's STRs reflect numerous complaints for other disabilities, but none for the ears or hearing loss.  They reflect complaints of lower back pain (August 1988), left shoulder pain (October 1988), right shoulder pain (September 1989, October 1989), right knee pain (October 1989, November 1989, December 1989, January 1990), headaches (September 1990), left thigh strain (July 1990), upper right eye laceration (August 1991?), viral syndrome (January 1989), dermatology (January 1988), and loose bowel movements (March 1988).  A September 1990 STR notes that the Veteran had had a right sided head injury while playing football, and notes, among other things, that the Veteran's ears were clear bilaterally.   

The Board finds, based on the above, that if the Veteran had noticed a hearing loss, or worsening of hearing acuity, in his four years of service, it would have been reasonable for him to have reported it, and for it to have been noted in his STRs, as were his other complaints.

The Board has also considered the Veteran's statement that he never had a problem before he worked in an artillery unit; however, this is contradictory to his entrance examination which reflects that he had a preexisting left ear hearing loss. 

The Board acknowledges that the claims file does not include the results of an audiology examination on separation.  Nevertheless, there is no competent credible evidence of an aggravation during service.  

The Veteran is competent to testify as to difficulty with hearing acuity.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to threshold shifts or a significant chronic decrease in hearing acuity in service, especially in light of his statement that he had no difficulty prior to service.  Moreover, his statement is less than credible given that he contends he had no hearing acuity difficulty prior to service, and hearing difficulty throughout his four years of service, yet he never sought treatment for such, or in the decade after service.

As stated above, aggravation may not be conceded, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  As there has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's pre-existing left ear hearing loss increased in severity during service; thus, service connection is not warranted. 

The Board has also considered that the Veteran's hearing loss was abnormal upon entrance although it did not rise to the level of a hearing loss disability for VA purposes.  In this regard, the Board has considered whether service connection would be warranted if the Veteran's hearing was not considered a preexisting disability; however, the Board finds against such.

The evidence does not support a finding that the Veteran had a hearing loss disability to a compensable degree within one year after separation from service.  

The earliest post service clinical evidence of left ear hearing loss disability is in 2012, a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has denied post service occupation or recreational acoustic trauma.  His clinical records reflect post service employment working for a fiberglass company that conducted installation, working at a manufacturing company which produced refrigerators, and working for a copier machine technician.

The post service clinical evidence reflects that the Veteran has a hearing loss disability in the left ear and not in the right ear.  As noted above, the Veteran's entrance examination report reflects abnormal hearing in the left ear, but not the right ear.  

Notably, the Veteran has also had post service left ear infections.  He testified at the Board hearing that he gets infections, and has noted that he sometimes gets two infections in a three month period.  He also testified that he was on medication for another ear infection at the time of Board hearing.   

A September 2013 private clinical record reflects that the Veteran had a complaint of left ear pain.  The assessment was otalgia.

A June 2014 private clinical record reflects that the Veteran had a complaint of ear pain. The report reflects that upon "assessment of hearing, the [Veteran] has normal hearing threshold."  The assessment was otalgia.

There is no competent credible evidence that the Veteran's ear infections are casually related to active service. 

As noted above, although the Veteran is competent to state that he feels he has difficulty with hearing acuity, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, and with consideration of noise exposure in service, different hearing acuity in each ear, and multiple post service ear infections.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.


REMAND

In an October 2012 rating decision, the RO denied entitlement to service connection for tinnitus (See October 2012 code sheet).  

A July 2013 VA Form 9 reflects that the Veteran wished to appeal the RO's denial of entitlement to service connection for tinnitus.  The VA Form 9 did not constitute a substantive appeal on the issue of entitlement to tinnitus because the Veteran had not yet provided VA with a notice of disagreement and the RO had not issued a statement of the case.  However, the Veteran's VA Form 9 was received by VA within one year of the October 2012 rating decision, thus, it can be considered as a timely notice of disagreement.   In December 2013, the RO noted receipt of the VA Form 9 as a notice of disagreement (See December 2012 deferred rating), but has not issued a Statement of the Case (SOC).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

Issue an SOC pursuant to the notice of disagreement received in July 2013 as to the October 2012 rating decision which denied entitlement to service connection for tinnitus.   Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


